           CASE 0:20-cv-02049-MJD-TNL Doc. 28 Filed 10/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald           Civil No. 0:20-cv-02049 (MJD/TNL)
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,
                                             ORDER GRANTING STIPULATION
                Plaintiffs,                  FOR EXTENSION OF TIME TO ANSWER
                                             PLAINTIFFS’ COMPLAINT
 v.

 City of Minneapolis,

                Defendant.

      Pursuant to the Stipulation (ECF No. 26) between Plaintiffs Minnesota Voters

Alliance, Ronald Moey, Marissa Skaja, Charles R. Halverson, and Blair L. Johnson and

Defendant City of Minneapolis, and for good cause shown, the Court hereby orders that:

      1.       Defendants may answer or otherwise respond to Plaintiffs’ Complaint on or

before November 17, 2020; and

      2.       No other deadlines will be affected with this extension.



IT IS SO ORDERED.

Dated: October 27, 2020                    s/Tony N. Leung____________________
                                           The Honorable Tony N. Leung
                                           United States Magistrate Judge
